Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 19, 2015

The Court of Appeals hereby passes the following order:

A15D0391. DARREN PETTY v. THE STATE.

       In January 2014, Darren Petty pled guilty to two counts of theft by receiving
stolen property and one count of misdemeanor theft by taking. Petty filed a motion
to withdraw the plea. The trial court denied the motion, and Petty appealed. In Case
Number A14A2182, we remanded the case to the trial court to conduct a hearing on
Petty’s motion. On remand, the trial court entered an order denying Petty’s motion to
withdraw his plea, and Petty filed this application for discretionary appeal.
       An order denying a motion to withdraw a guilty plea may be appealed directly.
See Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). We will grant a timely-filed
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED,
and Petty shall have ten days from the date of this order to file a notice of appeal in
the trial court. If he has already filed a notice of appeal in the trial court, he need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of
this order in the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                                               05/19/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.